Citation Nr: 0711705	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-11 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin disability of 
the feet, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's skin disability of the feet was manifested 
during his active duty service. 


CONCLUSION OF LAW

A skin disability of the feet was incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In light of the fully favorable decision below, the 
Board finds that no further discussion of VCAA compliance is 
warranted.

Analysis

Initially the Board notes that the veteran's service medical 
records appear to have been lost.  Despite repeated requests 
by the RO to the National Personnel Records Center, it 
appears that the veteran's records cannot be located.  As 
such, the Board has no objective evidence showing that the 
veteran suffered from a dermatologic disability of the feet 
during active duty service.  

Nevertheless, the veteran has consistently alleged that the 
skin rash on his feet started when he was serving in the 
Persian Gulf, and the Board finds the veteran credible in 
light of the overall evidence of record.  In this regard, VA 
treatment records from October 1992, only four months after 
the veteran's discharge from active duty service, show 
complaints of a rash on the feet and a diagnosis of tinea 
pedis of the feet and subsequent medical records show 
continuing complaints of skin problems on the feet and 
multiple diagnoses of different dermatological conditions of 
the feet.  Finally, the Board notes that the veteran 
submitted photographs of his feet, allegedly taken in 2004, 
which appear to show a rash on the feet. 

Therefore, after resolving the benefit of the doubt in favor 
of the veteran under the provisions of 38 U.S.C.A. § 5107(b), 
the Board finds that the evidence shows that the veteran 
currently has a diagnosed skin disability, that he suffered a 
skin rash of the feet during active military service and that 
post-discharge medical records show a continuity of 
symptomatology of a dermatologic disability of the feet up to 
the current time.  As such, entitlement to service connection 
for a skin disability of the feet is warranted.  The Board 
notes the veteran's theory of entitlement for service 
connection for a skin disability of the feet based on 
undiagnosed illness, but in light of the grant of service 
connection for this disability on a direct basis, the Board 
finds that it is not necessary to discuss the undiagnosed 
illness theory of entitlement.

As there is no evidence of a skin disability involving any 
other area than the feet within one year of service, the 
Board limits its grant to a skin condition involving the 
feet.  There is no competent medical evidence showing that he 
has a skin disability other than the feet (i.e. eczema or 
groin rash) which is related to service.  In fact, the 
veteran specifically argues that his skin disability involves 
the area of his feet.  (See statement received in March 
2004).  Likewise his representative argues that his skin 
disability involves the feet.  (See April 2007 written brief 
presentation)


ORDER

Entitlement to service connection for a skin disability of 
the feet is warranted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


